UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6382


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN DOE,

                     Defendant - Appellant.



                                       No. 20-6418


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN DOE,

                     Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Malcolm J. Howard, Senior District Judge. (7:95-cr-00076-H-1)


Submitted: September 8, 2020                                   Decided: October 23, 2020
Before GREGORY, Chief Judge, WYNN, and HARRIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


John Doe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, John Doe appeals the district court’s orders granting

in part and denying in part his motions to seal. We affirm three of the district court’s

sealing decisions. First, Doe challenges the portion of the district court’s order denying his

motion to seal an affidavit attached to a Government brief. Doe also challenges the district

court’s order declining to seal his motion requesting that the courtroom be sealed for any

proceedings related to his sealing requests. We have reviewed the record and conclude

that the district court did not err in denying the motions to seal these documents. Moreover,

while Doe also contends that the district court did not seal a motion to appoint counsel, our

review of the record reveals that the district court sealed this document. Therefore, we

affirm these portions of the district court’s orders.

       However, Doe also challenges the district court’s denial of his motions to seal the

Government’s response brief to his motion to discontinue sentence and his “notice of case.”

Does further contends that the district court erred in denying his motion to proceed by

pseudonym. While these appeals were pending, we set forth the relevant standard to apply

and the interests to consider when addressing motions such as Doe’s. See United States v.

Doe, 962 F.3d 139, 142 n.1, 145–53 (4th Cir. 2020). The district court did not have the

benefit of our decision in Doe when ruling on these requests. Accordingly, we vacate these

portions of the district court’s orders and remand for reconsideration in light of Doe.

       We deny Doe’s motions to appoint counsel and to schedule oral argument. We grant

the motion to proceed by pseudonym. We dispense with oral argument because the facts



                                               3
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                         AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                                           4